PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





In re Application of 
Core Keepers Investment Inc.
Application No. 17/380,013
Filed: 20 Jul 2021
For: METHOD AND SYSTEM FOR PACKET PROCESSING ACCORDING TO A TABLE LOOKUP
:
:
:
:	DECISION ON PETITION
:
:
:



This is a decision on the request to participate in the Patent Prosecution Highway (PPH) program and the petition under 37 CFR 1.102(a), filed July 15, 2022, to make the above-identified application special.  

The request and petition are DISMISSED. 

Discussion

A grantable request to participate in the PPH pilot program and petition to make special require:

The U.S. application is
a Paris Convention application which either 
validly claims priority under 35 U.S.C. 119(a) and 37 CFR 1.55 to one or more applications filed in the TIPO, or 
validly claims priority to a PCT application that contains no priority claims, or
a national stage application under the PCT (an application which entered the national stage in the U.S. from a PCT international application after compliance with 35 U.S.C. 371), which PCT application 
validly claims priority to an application filed in the TIPO, or
validly claims priority to a PCT application that contains no priority claims, or
contains no priority claim, or
a so-called bypass application filed under 35 U.S.C. 111(a) which validly claims benefit under 35 U.S.C. 120 to a PCT application, which PCT application 
validly claims priority to an application filed in the TIPO, or 
validly claims priority to a PCT application that contains no priority claims, or 
contains no priority claim;

Applicant must submit a copy of:
The allowable/patentable claim(s) from the TW application(s);
An English translation of the allowable/patentable claim(s) and 
A statement that the English translation is accurate;

Applicant must:
Ensure all the claims in the U.S. application must sufficiently correspond or be amended to sufficiently correspond to the allowable/patentable claim(s) in the TW application(s) and 
Submit a claims correspondence table in English;

Examination of the U.S. application has not begun;

Applicant must submit:
Documentation of prior office action:
a copy of the office action(s) just prior to the “Decision to Grant a Patent” from each of the TW application(s) containing the allowable/patentable claim(s) or 
if the allowable/patentable claims(s) are from a “Notification of Reasons for Refusal” then the Notification of Reasons for Refusal or 
if the TW application is a first action allowance then no office action from the TW is necessary should be indicated on the request/petition form;
An English language translation of the TW Office action from (5)(a)(i)-(ii) above 
A statement that the English translation is accurate;

Applicant must submit: 
An IDS listing the documents cited by the TIPO examiner in the TW office action (unless already submitted in this application)
Copies of the documents except U.S. patents or U.S. patent application publications (unless already submitted in this application).

Conditions (1), (3) and (4) above are considered to have been met.  However, the request to participate in the PPH pilot program and petition fails to comply with condition (2), (5) and (6). 

Regarding the requirement of condition (2), upon review of the application, as the petitioner has submitted a translation of the OEE claims, a statement that the English translation is accurate has not been received.  

Regarding the requirement of condition (5), upon review of the application, an OEE work product does not appear to have been provided based on the OEE application number on the request.  A complete English translation of the OEE work product must be provided as well as a statement that the English translation is accurate.  

Regarding the requirement of conditions (6) it cannot be determined if this condition has been met, since the condition (5) has not been satisfied.  Therefore, applicant must ensure that an IDS is filed listing all the documents cited by the Global/IP5 PPH participating office examiner in the Global/IP5 PPH participating office action or work product and the copies of the documents, except U.S. patents/U.S. patent applications publication, have been submitted.

As such, the petition cannot be granted at this time.  

Applicant is given ONE opportunity within a time period of ONE MONTH or THIRTY DAYS, whichever is longer, from the mailing date of this decision to correct the deficiencies.  NO EXTENSION OF TIME UNDER 37 CFR 1.136 IS PERMITTED.  If the deficiencies are not corrected with the time period given, the application will await action in its regular turn.

Response must be filed via the Electronic Filing System (EFS) using the document description: Petition to make special under Patent Pros Hwy.  Any preliminary amendments and IDS submitted with the PPH documents must be separately indexed as a preliminary amendment and IDS, respectively. 

Telephone inquiries related to this decision should be directed to Paula Britton at 571-272-1556. All other inquiries concerning the examination or status of the application is accessible in the PAIR system at http://portal.uspto.gov. 




/JOANNE L BURKE/Lead Paralegal Specialist, OPET